DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.
Response to Amendment
Claims 1, 4, 6, 7, 9, 11, and 13-17 are currently pending. Claims 1, 6, 7, 9, and 11 have been amended.
Claim Objections
Claim 9 is objected to because of the following informalities: “element” in line 12 should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 recites “…relative to diffusion of the analyte contained in the medium to the second transducer” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. Lines 10-12, claim 1 recites “wherein the second transducer is arranged such that, when the sensor is placed in the medium, the analyte contained in the medium need not diffuse through a diffusion barrier before reaching the second transducer.” It is unclear if there should be or should not be any diffusion of the analyte before reaching the transducer. Clarification is requested.
Claims 1, 9, and 11 recite “the analyte contained in the medium need not diffuse through a diffusion barrier before reaching the second transducer.” It is unclear if the second transducer has a barrier and the analyte does not diffuse through it or if the second transducer does not have a barrier, which is why the analyte does not diffuse through a barrier. Clarification is requested. Examiner suggests amending claims 1 and 9 to positively recite that there is no diffusion barrier over the second transducer. Regard claim 11, Examiner suggests amending lines 5-9 to recite “wherein the first sensor data represents an amount or concentration of an analyte in proximity to the first transducer after the analyte passes through a first diffusion barrier, and the second sensor data represents an amount or concentration of the analyte in proximity to the second transducer without the analyte passing through a diffusion barrier;”. 
Claims 11, 13, 14, and 17 recites method steps. However, there are no structural elements that are configured to perform any of the recited steps.
Claims 15-17 recite the limitation “one or more second indicator molecules.” However, it is unclear what “one or more second indicator molecules” are. Clarification is requested. Furthermore, the limitation states “molecules” (plural), which indicates that there are more than one second indicator 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 11, and 13, 14, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an Abstract Idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including calculating analyte level rate of change. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating analyte level rate of change sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 11 recites calculating analyte level rate of change, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The calculation of analyte rate of change does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites the additional step of receiving sensor data from a sensor and a second transducer. Obtaining data (sensor data from the sensor and second transducer) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, this step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 9.

The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to calculating and analyzing steps or further defining the first and second transducers. The calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Allowable Subject Matter
None of the prior art, either alone or in combination, teaches “wherein the second transducer is arranged such that, when the sensor is placed in the medium, the analyte contained in the medium need not diffuse through a diffusion barrier before reaching the second transducer,” in combination with the other recited elements.
Claims 1, 4, 6, 7, 9, 11, and 13-17 would be allowable if rewritten or amended to overcome objections, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the rejections under 35 U.S.C. 101 set forth in this Office action.
Response to Arguments
Applicant argues that none of the previously cited prior art teaches that the second transducer does not have a diffusion barrier. Examiner respectfully agrees, and the 35 U.S.C. 103 rejections have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791